Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed  3/7/22 has been entered.   Claims 1-36, 42-43, and 46-56 are pending and are under examination.
The finality of the rejection of the last Office action is withdrawn in view of new rejections set forth below.

Claim Rejections Withdrawn
The rejection of claims 57-59  and applied to newly amended claims 1-7, 10, 12, 13, 14, 15, 16, 17-19, 27, 28, 33, 42 and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9-11, 17 of copending Application No. 16549140 (‘140) is withdrawn. The terminal disclaimer filed on 3/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application. 16/549,140 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The rejection of claims 3, 6, 7, 9-13, 17-20, 26-29, 32, 55 and 56-57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 1, 2, 3, 10-11, 42, 57 and 59 under 35 U.S.C. 102(a)(1) as being anticipated by Olert et al.WO03/029783 is withdrawn in view of the amendment to the claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. CN 102329765A, 2012.
Cui et al disclose a nutrient-germinant composition to aid in bacteria spore germination, the composition comprising: L-alanine, two or more buffers comprising a phosphate buffer i.e. Na2HPO4 (disodium phosphate); monosodium phosphate (NaH2PO4) ; industrial preservative i.e. calcium chloride CaCl2.H20, optionally D-glucose (glucose) and optionally D-fructose (fructose) wherein the composition is heated to a fermentation temperature of 30-42oC. The fermentation temperature of 30-42oC overlaps with the range 38-60oC and thus anticipates the instant claim.


    PNG
    media_image1.png
    363
    527
    media_image1.png
    Greyscale

Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costantino et al. WO 2009/081276 7/2/2009.
Constantino et al disclose a nutrient-germinant composition to aid in bacteria spore germination, the composition comprising:
See table 1 on page 54-55
One or more L amino acids:
Two or more buffers comprising monosodium phosphate (NaH2PO4.H2O) and disodium phosphate (Na2HPO4.2H2O);
One or more industrial preservatives such as salt (NaCl) or sodium citrate;
A source of potassium ions such as K2HPO4; 
D-glucose; 
Wherein the composition is heated to 30-45oC including 38, 39, 40, 41, 42, 43, 44oC. See page 21 paragraph 102.

Status of Claims
Claim 33 is rejected. Claims  1-32, 34-36, 42-43, 46-56 are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645